Citation Nr: 0312623	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  02-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for service-connected 
anxiety due to pain disorder, currently rated as 10 percent 
disabling.


[Whether a January 7, 1988 decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear 
and unmistakable error will be the subject of a separate 
Board decision.]


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-
at-law


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran had served on active duty from November 1945 
to September 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO) which increased the veteran's 
zero percent evaluation for service-connected psychiatric 
disability from noncompensably disabling to 10 percent 
disabling.  The veteran appealed, contending that a higher 
rating was warranted.   


FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected psychiatric disability is manifested by mild 
symptomatology.


CONCLUSION OF LAW

The schedular requirements for an evaluation in excess of 10 
percent for service-connected psychiatric disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for service-
connected psychiatric disability, which is currently 
evaluated as 10 percent disabling. 

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, an analysis of the 
claim and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  The veteran was provided with the appropriate law 
and regulations and informed of the kinds of evidence which 
would support his increased rating claim in the March 2003 
Statement of the Case.  

Crucially, a letter was sent by the Board to the veteran 
in March 2001 in which the veteran was specifically 
informed of the VCAA.  The letter explained that VA 
would obtain government records and would make 
reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian 
of any records.  Further, he was advised that it 
remained her responsibility to ensure that VA received 
the relevant nongovernmental records.  No additional 
medical evidence was submitted by the veteran.   

The Board notes that the VCAA notification letter sent to the 
veteran in March 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), Nos. 02-7304, -7305, 
-7316 (Fed. Cir., May 1, 2003).  

The DAV case held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid 
to the extent it provides a claimant "not less than 30 
days" to respond to a VCAA notification letter sent by the 
Board because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, the RO and not the Board sent the VCAA notification 
letter to the veteran in March 2001.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, even 
though the letter did not specify a time limit for the 
submission of evidence, the veteran did not either submit 
medical evidence within the one year time limit or indicate 
within the time limit that evidence would be forthcoming.  
The one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his increased rating claim can proceed.  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are of 
record VA outpatient treatment records and examination 
reports, most recently in December 2000.   

The Board concludes that all available evidence which is 
pertinent to the claim on appeal has been obtained.  Neither 
the veteran nor his attorney has pointed to any additional 
information that needs to be added to the VA claim folder.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).


Specific schedular criteria 

The VA Schedule for Rating Disabilities contains the 
following ratings and schedular criteria for psychiatric 
disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2002).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32]. 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes].

Analysis

It has been in essence contended by and on behalf of the 
veteran that his psychiatric symptomatology, which is 
currently rated 10 percent disabling, is more severe than 
currently rated.  

In a case such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, although all of the evidence must be 
considered the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran was released from service with the diagnosis of a 
severe conversion manifested by persistent radiating back 
pains, emotional lability, irritability, and observed 
intolerance to minor stress.  The diagnosis on VA examination 
in December 1947 was anxiety reaction manifested by sleep 
disturbance, tension, and irritability, chronic, mild.  It 
was concluded after VA evaluation in June 1987 that the 
veteran had a chronic pain disorder, which had previously 
been diagnosed as conversion reaction.  

On psychiatric examination in December 2000, which included 
review of the claims file, the veteran, then age 72, was 
described as well-dressed and well-groomed.  He was fully 
oriented with normal speech.  His affect was within normal 
limits, and his mood was pleasant.  The veteran said that he 
had to quit work in September 1997 because of back pain.  
There was no evidence of psychosis, depression, or suicidal 
ideation.  The veteran had difficulty sleeping and mild 
anxiety secondary to pain.  It was noted that the level of 
the veteran's psychological stress had no impact on his 
employability and little impact on his social relationships.  
The diagnosis was anxiety due to pain disorder, previously 
psychoneurosis, with significant sleep deterioration.  GAF 
was 65-70.  

Also of record are VA medical reports.  It does not appear 
that the veteran has received treatment for his service-
connected psychiatric disability for many years.  

The veteran's current psychiatric symptomatology, as 
primarily evidenced on VA examination in December 2000, shows 
no more than mild symptoms.  Although he has mild anxiety and 
some sleep impairment due to pain, the evidence does not show 
psychiatric symptomatology which is productive of 
occupational and social impairment with occasional decrease 
in efficiency due to symptoms such as depressed mood, 
suspiciousness, panic attacks, and memory loss which would 
warrant the assignment of a 30 percent disability rating.  
The Board additionally observes that the GAF score assigned 
in December 2000, 65-70, is consistent with mild symptoms.  
See the Board's discussion of GAF scores, above.

The Board has considered the matter of the impact of the 
veteran's service-connected psychiatric disability on his 
employment, including his contention that he stopped working 
due to this disability.  However, the veteran also informed 
the December 2000 VA examiner that he sustained a brain 
aneurism in 1993, did not work again until 1996, evidently 
due to the brain aneurism, and then worked approximately one 
year before retiring.  Under these circumstances, the Board 
finds it difficult to accept that the veteran quit working in 
1997 because of his service-connected pain disorder, which 
has existed under various diagnoses since 1946, a period of 
over 50 years.  There is no evidence, aside from the 
veteran's own contentions and those of his representative, 
that the service-connected psychiatric disability worsened to 
the point of causing him to quit his job.  The objective 
evidence of record, on the other hand, consists of the 
December 2000 VA examiner's assessment of "mild" anxiety 
disorder.  Significantly, in the Board's estimation, the VA 
examiner stated "the level of this [psychiatric] distress 
would not be expect to impact his employability."   
Moreover, it does not appear that the veteran has sought 
treatment for his service connected psychiatric disability.     
The Board find that the evidence as to employability 
preponderates against the veteran's claim.  Although there 
may be some minor impact on employability, this is 
compensated for by the currently assigned 10 percent 
disability rating.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].

With respect to social functioning, the VA examiner indicated 
that the veteran's service-connected disability "had only a 
mild impact upon social relationships".  The veteran has not 
contended other wise.

The Board is of course aware of the Court's recent decision 
in Mauerhan v. Principi, 16 Vet. App. 436 (2002) [The 
criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather 
are examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating. Other 
symptoms, and the effect of those symptoms on the claimant's 
social and work situation, must also be considered.]  
However, the only symptoms which have been reported include 
mild anxiety and some loss of sleep.  

In short, the identified psychiatric symptomatology appears 
to be consistent with that which allows for a 10 percent 
rating; overall symptomatology consistent with a 30 percent 
or higher rating is not present.  The veteran and his 
representative have pointed to no such symptomatology.  

Consequently, the Board finds that the disability picture for 
the veteran's service-connected psychiatric disability does 
not more nearly approximate the criteria for a higher 
disability evaluation.  The benefit sought on appeal is 
accordingly denied.  


ORDER

An increased evaluation for service-connected psychiatric 
disability is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

